TYSON, Judge.
Jeffery Moore was charged by four indictments with two offenses of theft in the second degree, a third indictment charging him with burglary in the third degree and a fourth indictment charging him with unlawful possession of marijuana.
The record in this cause does contain a proper Boykin v. Alabama colloquy as to the guilty pleas entered in the two theft charges and also the burglary charge but there is no mention, whatever, in this record of the appellant’s rights under Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969) and Carter v. State, 291 Ala. 83, 277 So.2d 896 (1973) as to the marijuana charge. Boykin and Carter require that, before accepting a plea of guilty, certain constitutional rights must be explained on the record before accepting the plea. Carter indicates that the maximum and minimum potential punishment for the crime must be explained on the record.
I
Because the record in this cause is totally devoid of an explanation of appellant’s constitutional rights under Boykin v. Alabama, supra, and Carter v. State, supra, the judgment in this cause as to the marijuana conviction is, hereby, reversed and remanded. The judgments for the two theft cases and the burglary case are affirmed.
AFFIRMED IN PART; REVERSED AND REMANDED IN PART.
All the Judges concur.